Citation Nr: 0202746	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  00-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability to include stomach ulcers, hiatal hernia, reflux 
esophagitis or esophageal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from June 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A chronic gastrointestinal disability to include stomach 
ulcers, reflux esophagitis or esophageal stenosis was not 
identified in service.

2.  A gastric or duodenal ulcer was not manifest to a 
compensable degree within one year following service.

3.  No competent medical examiner has attributed the post-
service development of a hiatal hernia, stenosis of the 
distal esophagus, or probable reflux esophagitis to service.


CONCLUSION OF LAW

A gastrointestinal disability to include a gastric ulcers, 
hiatal hernia, reflux esophagitis or esophageal stenosis was 
not incurred in or aggravated during the appellant's active 
service; a gastric or duodenal ulcer may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a September 1999 rating decision that 
denied service connection for stomach ulcers.  In December 
2001, the appellant's representative submitted a VA Form-646 
that clarified the appellant's contentions.  The appellant 
contends that he was treated in about July 1952 at Lackland, 
Air Force Base for what he understood to be stomach ulcers.  
He thereby attributes the onset of any current 
gastrointestinal disorders to service.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  In this case, the RO advised the appellant in 
September 2001 of the provisions of the newly enacted VCAA 
and we hold that both the duty to notify and assist the 
appellant under the VCAA have been met.

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 38 C.F.R. § 3.159(b) (2001).  By virtue of 
the September 1999 rating decision, a notice issued in May 
2000, and the Statement of the Case and Supplemental 
Statement of the Case that also contained notification of the 
provisions of the VCAA, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for service 
connection.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 38 C.F.R. § 3.159(c) 
(2001).  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to this claim has been obtained and associated with 
the claims folder.  The appellant identified treatment in 
1973 at the VA Medical Center in Baton Rouge- this evidence 
is of record.  He also identified treatment beginning in 1993 
at the VA Medical Center in Alexandria- this evidence is of 
record.  Both facilities have indicated that all clinical 
records have been forwarded.  Service medical records were 
previously obtained and associated with the claims folder.  
The appellant has not referenced any unobtained evidence that 
might aid in substantiating the claim or that might be 
pertinent to the bases of the denial of the claim.  We have 
noted the representative's assertion that it was a 
possibility that not all of the service medical records were 
obtained and his request that the Board attempt to obtain 
clinical records from Lackland Air Force Base clinics, sick 
call records and/or unit records.  The Board notes that in 
response to the RO's original request, the complete service 
medical and dental records were forwarded.  The enlistment 
physical and discharge physicals are of record.  
Additionally, dental records from Lackland Air Force Base 
dated in June 1952 are also of record; therefore it is our 
belief that the existing records from the appellant's tour at 
Lackland were forwarded.  There is no objective indication 
that any of the service medical records are missing or 
existing elsewhere and therefore no objective reason to go 
searching for additional service medical records.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 38 C.F.R. § 3.159(c)(4) (2001).  The appellant 
was afforded a VA examination in May 1999 that specifically 
addressed the question of gastrointestinal disease.

In the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

Service connection may be established when a gastric or 
duodenal ulcer is manifested to a compensable degree within 
one year following service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2001); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board generally will 
afford a higher degree of probative value to objective 
evidence provided by competent medical examiners when 
compared to the subjective reports of interested parties.

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

The report of an enlistment examination conducted in May 1952 
documented a normal evaluation of the gastrointestinal 
system.  The appellant denied frequent indigestion, stomach 
or intestinal trouble.  The report of a separation 
examination conducted in July 1954 documented a normal 
evaluation of the gastrointestinal system.  The appellant 
denied pertinent interval medical history.  

When the appellant submitted his claim in March 1999, he 
identified treatment for stomach ulcers beginning in January 
1973.  VA Medical Center records dated in September 1976 
documented the appellant's report that he was having trouble 
eating, had a sour stomach and belched a lot.  When seen by 
the physician, the appellant reported that he had experienced 
burning, cramping, gas pain for 3 years.  X-ray examinations 
had all been normal.  An October 1976 notation documented his 
continued complaint that his stomach had not improved.  He 
continued to take oral antacids.  He had a hiatal hernia.  He 
failed to report for follow-up examination.

In VA Medical Center records from March 1993, the appellant 
reported a hiatal hernia since 1974.  He complained of 
choking when he swallowed, epigastric pain, pyrosis, and mild 
nausea.  On physical examination he identified diffuse 
abdominal tenderness with no other findings.  He was treated 
for bronchitis in January 1995 and a history of peptic ulcer 
disease was indicated.

A VA examination was conducted in May 1999.  The appellant 
reported a history of peptic ulcer disease since military 
service in approximately 1952.  He was apparently treated 
with medications only and no other details were known to the 
appellant.  He reported hiatal hernia with gastroesophageal 
reflux disease since about 1972.  The appellant was 
reportedly a rather poor historian.  His current symptoms 
included frequent gaseous distention with bloating, belching 
and flatulence.  An upper gastrointestinal series with 
esophogram revealed a persistent area of narrowing or 
stenosis of the distal esophagus.  This probably represented 
reflux esophagitis but neoplasm could not be excluded.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes at the outset that a stomach ulcer, hiatal 
hernia, reflux esophagitis or esophageal stenosis were not 
identified in service or at the time of separation from 
service.  We have considered the appellant's claim that he 
was treated in service during one month for what he believed 
to be ulcers.  There is no service medical record that 
documents this.  Even if we were to assume, as the 
representative would have us assume, both that documentation 
of this treatment was lost and that the appellant was correct 
in his recollection that he was diagnosed with ulcer disease, 
at the time of the separation examination in July 1954 his 
gastrointestinal system was normal and he denied pertinent 
interval medical history.  These documented facts support a 
conclusion that any inservice gastrointestinal disease was 
acute and resolved without residual disability.  This 
conclusion is further supported by the appellant's admission 
that he was seen once or in only one month's period during 
service.  This leads us to conclude that no chronic 
gastrointestinal disability had its onset in service.  

Based on the evidence that is of record, any failure on the 
part of the Board to go looking for additional service 
medical records is harmless error because obtaining a record 
of his visit to sick call at Lackland AFB would not aid in 
substantiating the claim.  At most, the appellant has 
indicated that there was treatment during one month's period 
of service at the very beginning of his active duty.  The 
separation examination two years later was normal and he 
reported no interval history.  So even if the Board could 
obtain a sick call record that documented the appellant's 
one-time stomach complaints in service, we would reach the 
same conclusion.  Without any additional complaints or 
findings for the rest of service or at the time of separation 
from service, we would conclude that any inservice 
gastrointestinal disability was acute and resolved without 
residual disability.

Furthermore, the appellant identified treatment for 
gastrointestinal complaints beginning in 1973- nearly two 
decades after separation from service.  The first record of 
stomach treatment is in 1976, even later.  We note that when 
the appellant made his complaints in 1976, he had reported a 
duration of 3-years, which would indicate onset many years 
after service.  A peptic or duodenal ulcer was not identified 
within one year after separation from service.

Finally, although the post-service records document a hiatal 
hernia, stenosis of the distal esophagus, and probable reflux 
esophagitis, no competent medical examiner has attributed any 
of these conditions to service.  Although the appellant may 
have a sincere belief that the post-service identification of 
a hiatal hernia, stenosis of the distal esophagus, and 
probable reflux esophagitis is attributable to his memory of 
inservice stomach complaints, the appellant as a lay person 
lacks the medical training and expertise to provide competent 
evidence in that regard.  Accordingly, in the absence of: 
evidence of inservice peptic ulcer disease, hiatal hernia, 
stenosis of the distal esophagus, or probable reflux 
esophagitis; the absence of peptic ulcer disease identified 
within one year after separation from service; and the 
absence of competent medical evidence attributing any of 
these conditions to service- the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.



ORDER

Service connection for a gastrointestinal disability to 
include stomach ulcers, hiatal hernia, reflux esophagitis or 
esophageal stenosis is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

